DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending
Claims 11-15 are withdrawn from consideration
Claims 1-10 are currently amended
Claims 1-10 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-10 in the reply filed on 01/20/2022 is acknowledged.

Specification
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 3-4 states “for cake filtration” and instead should state “for the cake filtration” for further clarity.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Lines 10-11 states “the filtration and washing process” and instead should state “the filtration and washing operation” to maintain consistency.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Line 2 states “the amount of wash medium” and instead should state “the amount of wash medium feed” to maintain consistency.  Furthermore, line 4 states “of wash medium for” and instead should state “of wash medium feed for” to maintain consistency.  Appropriate corrections are required.
Claim 8 is objected to because of the following informalities:  Line 1 states “whereby the” and instead should state “wherein the” to maintain consistency.  Also, line 10 states “is outside the predefined range of values” and instead should state “is approved predefined range of values” to maintain consistency.  Additionally, lines 12-13 states “is within the predefined range of values” and instead should state “is within the approved predefined range of values” to maintain consistency.  Furthermore, line 17 states “and the variability of the slope from g)” and instead should state “and the variability of the slope value from g)” to maintain consistency.  Also, line 18 states “at which the washing operation is considered to be effective, the washing operation is” and instead should state “at which the filtration and washing operation is considered to be effective, the filtration and washing operation is” to maintain consistency.  In addition, lines 20-21 states “if the slope value from f) is outside the predefined range of values for the slope value” and instead should state “if the slope value from f) is outside the predefined working range for the slope value” for further clarity and to maintain consistency.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10
Claim 1 recites the limitation "the end of the filtration and washing operation or the effectiveness of the filtration and washing operation.” on lines 9-10.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 1 recites the limitation “separating a solid-state bulk material” on line 3.  It is unclear whether Applicant is referring to the same solid-state bulk material as recited on line 2 of claim 1, or a different solid-state bulk material.  Furthermore, claim 1 recites the limitation “over a period of a filtration and washing operation” on lines 6-7.  It is unclear whether Applicant is referring to the same filtration and washing operation as recited on lines 1-2 of claim 1, or a different filtration and washing operation.  Claims 2-10 are also rejected since these claims depend on claim 1.
Claim 6 recites the limitation "the first derivative” on line 4, “the measurement data” on line 4, “the times t-1 and t,” on line 5, “the derivative” on lines 6-7, and “the measurement curve” on line 7.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 6 recites the limitation “step b) is repeated for a further measurement curve,” on line 8.  This claim limitation is unclear and confusing; did Applicant intend to make this limitation another new step instead?  Furthermore, claim 6 recites the limitation “if the first derivative from b) is zero, if it is less than or equal to the predefined value,” on line 9.  This limitation is unclear and confusing; did Applicant intend to include an “or” or an “and” limitation in between both clauses?  Claim 7 is also rejected since this claim depends on claim 6.
Claim 7 recites the limitation "the amount of wash” on line 2, “the optimal amount of wash” on line 4, and “the
Claim 8 recites the limitation "the times t-1 and t” on line 6, “the variance” on line 9, and “the average slope” on line 14.  There is insufficient antecedent basis for these limitations in the claim.  Furthermore, claim 8 recites the limitation “alternatively or additionally to step d)” on line 11, which is unclear and confusing; did Applicant intend to make this limitation another new step instead?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mantell Myron (EP 0009527) (hereinafter “Mantell”).


	Mantell teaches a method of monitoring a filtration and washing operation on a solid-state bulk material in a filter apparatus for cake filtration (see FIGS. 1-2) (see page 1 under “Field of the Invention” – “…relates to liquid filtering and more particularly, to the period washing of the filter cake.”), comprising:
	separating a solid-state bulk material in a suspension medium using a filter element for cake filtration (see page 3 lines 5-7 – “an influent stream is passed through a filter bed separating contained particulate material from the mother liquor”) (see page 3 lines 9-12 – “A wash step is then commenced in which a wash liquor is passed through a filter bed, washing mother liquor and/or soluble components sorbed or deposited on the filter bed or filter cake.”);
	leading off the suspension medium in the form of a filtrate stream (see page 3 lines 9-12 – “A wash step is then commenced in which a wash liquor is passed through a filter bed, washing mother liquor and/or soluble components sorbed or deposited on the filter bed or filter cake.”);
	measuring at least one parameter value of the filtrate stream over a period of a filtration and washing operation (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’); and
	conducting a change analysis of the at least one parameter value over the period of the filtration and washing operation to ascertain at least one of the end of the filtration the wash step is terminated.  Otherwise, the wash step is intermittently repeated until such time as the aforenoted termination occurs.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’) (see page 14 lines 1-4 – “…possible to wash the cake at very low flow rate thereby maximizing the effectiveness of the wash flow, minimizing the quantity of required wash fluid, but maximizing the wash time period.”).
	Although Mantell teaches filtering and separating a solid-state bulk material in a suspension medium into a filtrate stream and a filter cake, Mantell does not explicitly teach leading off the suspension medium into a filtrate outlet.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration and washing system and method of Mantell to further lead the suspension medium to a corresponding filtrate outlet for further processing and/or disposal and/or storage (see page 5 lines 7-9 – “The wash process removes mother liquid entrapped within the filter bed or filter cake and permits recovery of this product should it be valuable.”).

Regarding Claim 2:
	Mantell teaches the method of claim 1, wherein the at least one parameter value is selected from the group comprising refractive index, density, ultrasound transit time, The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’).

Regarding Claim 3:
	Mantell teaches the method of claim 2, wherein at least one of the refractive index or the density of the filtrate stream is measured (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’).
	Although Mantell does not explicitly teach refractive index or density of the filtrate stream, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to further measure refractive index or density of the filtrate stream, along with concentration, to achieve the desirable result of improving filtration efficiency and effectiveness of the filter cake washing operation (see page 3 lines 15-21 – “The flow is then resumed for a predetermined minimum time period and if the concentration of soluble salts in the wash liquid is, at the end of said minimum time period, not above a predetermined minimum level, the wash step is terminated.  Otherwise, the wash step is intermittently repeated until such time as the maximizing the effectiveness of the wash flow, minimizing the quantity of required wash fluid, but maximizing the wash time period.”).

Regarding Claim 4:
	Mantell teaches the method of claim 1, wherein the at least one parameter value over the period are transmitted as measurement data to an archiving module for storage of the measurement data and stored with a timestamp t (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’).

Regarding Claim 5:
	Mantell teaches the method of claim 1, wherein the change analysis is computer-implemented (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 11 lines 12-14 – “The indicator of completion of the wash can be rendered visually and/or audibly if 

Regarding Claim 9:
	Mantell teaches the method of claim 5, wherein the method is used for online monitoring of the filtration and washing operation (see FIGS. 1-2) (see page 1 under “Field of the Invention” – “…relates to liquid filtering and more particularly, to the period washing of the filter cake.”) (see page 11 lines 12-14 – “The indicator of completion of the wash can be rendered visually and/or audibly if desired and the next step can be manually or automatically initiated.”).

Regarding Claim 10:
	Mantell teaches the method of claim 5, wherein at least one concentration of at least one component in the filtrate stream or at least one measurable cumulative parameter of the filtrate stream is ascertained (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mantell Myron (EP 0009527) (hereinafter “Mantell”) in view of Marjatta Louhi-Kultanen (“Filter .

Regarding Claim 6:
	Mantell teaches the method of claim 5, wherein the end of the filtration and washing operation is ascertained by measuring at least one parameter value of the filtrate stream over a period of a filtration and washing operation (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’).
	Mantell does not explicitly teach:
	a)  providing the at least one parameter value measured to an evaluation system,
	b)  calculating the first derivative of a measurement curve between the measurement data at the times t-1 and t, 
	c)  if the first derivative from b) is more than zero or more than a predefined value for the derivative of the measurement curve at which the method is considered to have ended, the filtration and washing operation is continued; step b) is repeated for a further measurement curve,
	d)  if the first derivative from b) is zero, if it is less than or equal to the predefined value, the filtration and washing operation is ended and the end of the filtration and washing process is communicated via a user interface, as recited in amended, dependent claim 6.

	Mantell and Marjatta are analogous inventions in the art of teaching a filter cake washing system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the system of Mantell to further include a step of calculating a slope/derivative of a measurement curve to further determine when a filtration and washing operation is terminated and is within a desired range (see Marjatta FIG. 4) (see Marjatta page 271 further discussing filtration and washing) (see Marjatta page 272 section 2.4 Calibration of Raman spectra) (see Marjatta page 273).

Regarding Claim 7:
	The combination of Mantell in view of Marjatta teaches the method of claim 6, wherein Mantell further teaches the filter apparatus comprises a wash medium feed, and the amount of wash medium consumed for the filtration and washing operation until the end of the filtration and washing operation is ascertained and fixed as the optimal amount of wash medium for the next filtration and washing operation (see Mantell page 3 lines 5-7 – “an influent stream is passed through a filter bed separating contained particulate material from the mother liquor”) (see Mantell page 3 lines 9-12 – “A wash step is then commenced in which a wash liquor is passed through a filter bed, washing mother liquor and/or soluble components sorbed or deposited on the filter bed or filter cake.”) (see Mantell page 3 lines 15-21 – “The flow is then resumed for a predetermined minimum time period and if the concentration of soluble salts in the wash liquid is, at the end of said minimum time period, not above a predetermined minimum level, the wash step is terminated.  Otherwise, the wash step is intermittently repeated until such time as the aforenoted termination occurs.”) (see Mantell page 8 lines 4-23 regarding Timers T1, T2 and T3) (see Mantell page 10 lines 11-16) (see Mantell page 12 ‘Table’) (see Mantell page 14 lines 1-4 – “…possible to wash the cake at very low flow rate thereby maximizing the effectiveness of the wash flow, minimizing the quantity of required wash fluid, but maximizing the wash time period.”).

Regarding Claim 8:
	Mantell teaches the method of claim 4, wherein the effectiveness of the filtration and washing operation is ascertained by measuring at least one parameter value of the filtrate stream over a period of a filtration and washing operation (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’).
	Mantell does not explicitly teach:
a)  transferring measurement values of the measurement data to an evaluation system over a predefined period of time in the filtration and washing operation,
b)  calculating a first derivative of a measurement curve between the measurement data at the times t-1 and t,

d)  ending the filtration and washing operation and giving notice of the variance via a user interface if the first derivative is outside the predefined range of values from c), alternatively or additionally to step d)
e)  calculating a period C in which the first derivative is within the predefined range of values from c),
f)  calculating a slope value as the average slope over the period C from e),
g)  calculating a variability of the slope value over the period C from e),
h)  if the slope value from f) is within a predefined working range for the slope value and the variability of the slope from g) is less than or equal to a predefined tolerance limit for the variability at which the washing operation is considered to be effective, the washing operation is continued,
i)  if the slope value from f) is outside the predefined range of values for the slope value or the variability of the slope value from g) is above the predefined tolerance limit for the variability, a warning is issued or the filtration and washing operation is ended, as recited in amended, dependent claim 8.
Marjatta teaches a filter cake washing system and method including measuring and creating calibration models wherein slopes/derivatives are measured (see Marjatta FIG. 4) (see Marjatta page 271 further discussing filtration and washing) (see Marjatta page 272 section 2.4 Calibration of Raman spectra) (see Marjatta page 273).




Other Reference Considered
Bondarev et al. (U.S. 3,815,745) teaches a device for evaluating the quality of cake in intermittent filters.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773